

115 S2520 IS: Inmate Calling Technical Corrections Act of 2018
U.S. Senate
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2520IN THE SENATE OF THE UNITED STATESMarch 8, 2018Ms. Duckworth (for herself, Mr. Booker, Mr. Schatz, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to require the Federal Communications Commission to ensure
			 just and reasonable charges for inmate telephone and advanced
			 communications services.
	
 1.Short titleThis Act may be cited as the Inmate Calling Technical Corrections Act of 2018.
 2.FindingsCongress finds the following: (1)Prison, jails, and detention centers in the United States have unique telecommunications needs due to safety and security concerns.
 (2)Unjust and unreasonable charges negatively impact the safety and security of communities in the United States by exacerbating recidivism by damaging relationships between inmates and their support systems.
 (3)It is the policy of the United States to ensure that all people in the United States, including anyone who pays for communications with inmates via telephone and advanced communications, are afforded just and reasonable charges for all communications services.
 (4)The current inmate communications market suffers from market failure. Among other issues, consumers cannot choose among competing providers, which produces locational monopolies and monopoly profits at the expense of rate-payers.
 (5)Charges for communicating with individuals detained in prisons, jails, and detention centers have been shown to be unjust and unreasonable as a result of industry practices and lack of competition.
 (6)Unjust and unreasonable charges extend to telephone and advanced communications services and to both intrastate and interstate communications.
 (7)The United States Court of Appeals for the District of Columbia Circuit interpreted section 276 of the Communications Act of 1934 (47 U.S.C. 276) in the case of Global Tel*Link v. Federal Communications Commission, 866 F.3d 397 (D.C. Cir. 2017), in part by constricting the meaning of the word fair and limiting the means by which the Federal Communications Commission can calculate fair, just, and reasonable charges.
			3.Technical amendments
 (a)In generalSection 276 of the Communications Act of 1934 (47 U.S.C. 276) is amended— (1)in subsection (b)(1)(A)—
 (A)by striking per call; (B)by inserting , and all charges are just and reasonable, after fairly compensated;
 (C)by striking each and every; and (D)by striking call using and inserting communications using; and
 (2)in subsection (d), by inserting and advanced communications services after inmate telephone service. (b)Definition of advanced communications servicesSection 3(1) of the Communications Act of 1934 (47 U.S.C. 153(1)) is amended—
 (1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (E)any audio or video communications service provided at a correctional institution, regardless of technology used..
 (c)Application of the ActSection 2(b) of the Communications Act of 1934 (47 U.S.C. 152(b)) is amended by inserting section 276, after sections 223 through 227, inclusive,. 4.Implementation (a)RulemakingNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall promulgate any regulations necessary to implement this Act and the amendments made by this Act.
 (b)Use of dataIn implementing this Act and the amendments made by this Act, including by promulgating regulations under subsection (a) and determining just and reasonable rates, the Federal Communications Commission may use industry average costs and collect and analyze such data as the Commission determines necessary.